internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-101726-03 date date legend corporation assets limited_partnership company agreement i addendum agreement ii merger agreement agreement iii members’ agreement x y date dear this is in response to your date letter in which you request a ruling on the application of sec_2703 of the internal_revenue_code to the proposed transaction plr-101726-03 facts corporation owned assets on date before date in preparation for corporation’s liquidation corporation’s shareholders executed agreement i to provide for the disposition of their interests in corporation agreement i states that substantially_all of the corporation-held assets would be held by limited_partnership art iv sec_4 of agreement i provides that the provisions set forth in the addendum which is a part of agreement i apply to all interests held in limited_partnership the limited_partnership agreement agreement ii was also executed on date subsequently the agreement was amended a private_letter_ruling was issued concluding that the amendments would not constitute a substantial modification of a right or restriction contained in agreement i or agreement ii there are three classes of units or interests in limited_partnership the general_partner units constitute approximately x of all outstanding partnership units the limited_partner units and special limited_partner units constitute approximately y of all outstanding partnership units the addendum to agreement i and agreement ii set forth the rights and restrictions applicable to interests in limited_partnership as follows under art vi dollar_figure of agreement ii the overall management and control of the business and affairs of limited_partnership is vested in the general_partner allocations of income with respect to partnership units are made as follows under art iii dollar_figure of agreement ii during a year period beginning on date each special limited_partner unit is entitled to an allocation preference allocation of income equal to twice its pro_rata share based on the total number of all units of gross_income from dividends interest and royalties and net operating_profit of any operating business the remaining income of partnership other than income from capital_transactions is allocated to the limited_partner units and general_partner units on a pro_rata basis income from capital_transactions is allocated pro_rata among all units distributions with respect to partnership units are to be made as follows under sec_3 mandatory annual distributions of cash are to be made in the following order of priority pro_rata distributions are to be made to the special limited_partner units in an amount equal to the preference allocation next pro_rata distributions are to be made to limited_partner and general_partner units in an amount sufficient for the holders to pay their income taxes on noncapital transaction income allocated to these units next distributions are to be made pro_rata with respect to all units in an amount sufficient to enable the holders to pay their income taxes on any capital_transactions under sec_3 any additional distributions are to be made at the discretion of the general partners however if discretionary distributions are made the distributions must first be made on a pro_rata basis to holders of the limited_partner units and general_partner units until the holders have received aggregate distributions equal to plr-101726-03 the aggregate amount of noncapital transaction income allocated to them during the year term commencing on date thereafter all discretionary distributions are to be made with respect to all units on a pro_rata basis under art ii sec_2_1 of the addendum no partner may transfer any unit during life to a person other than a permissible transferee as defined in agreement ii or a charitable_organization as a donation without first complying with art ii under art ii sec_2 a permissible transferee or charitable_organization will take units subject_to the provisions of the addendum under art ii sec_2 through of the addendum a partner proposing to accept a bona_fide offer of purchase from someone other than a permissible transferee must notify limited_partnership during the following 30-day period limited_partnership may purchase those units on the same terms and conditions as the offer if limited_partnership fails to exercise the purchase right the partner may sell the units to the purchaser but the units will remain subject_to the provisions of the addendum under art iii sec_3_1 of the addendum on the death of an individual the individual’s estate or the trust as the case may be may sell to limited_partnership a specified amount of units at fair_market_value as finally determined for federal estate_tax purposes under art iv sec_4 limited_partnership has the continuing option to purchase any units held by any person other than a permissible transferee under art ix b of agreement ii upon liquidation of limited_partnership the net assets of the partnership are to be distributed to the partners in accordance with each partner’s percentage interest in limited_partnership under the proposed transaction limited_partnership will merge with and into company a newly formed limited_liability_company the unit holders of limited_partnership will execute three documents the merger agreement agreement iii and the members’ agreement together these documents will set forth the rights and restrictions applicable to interests in company there will be three classes of units or interests in company managing member units regular member units and special member units under art ii sec_2_1 through of the merger agreement the outstanding limited_partnership units will be transferred to company each person who held general_partner units will receive a one-quarter managing member unit and a three-quarters regular member unit for each general_partner unit theretofore held each person who held limited_partner units will receive one regular member unit for each limited_partner unit theretofore held and each person who held special limited_partner units will receive one special member unit for each special limited_partner unit theretofore held under art vi dollar_figure of agreement iii the management and control of the plr-101726-03 business and affairs of company’s is vested in the managing members under art iii dollar_figure of agreement iii allocations of income with respect to member units will be made as follows during the year period beginning on date each special member unit will be entitled to an allocation preference allocation of income equal to twice its pro_rata share based on the total number of all units of gross_income from dividends interest and royalties and net operating_profit of any operating business the remaining income of company other than income from capital_transactions is allocated to the regular member units and managing member units on a pro_rata basis income from capital_transactions is allocated pro_rata among all units distributions with respect to member units will be made as follows mandatory annual distributions of cash are to be made in the following order of priority pro_rata distributions are to be made to the special member units in an amount equal to the preference allocation next pro_rata distributions are to be made to regular member units and managing member units in an amount sufficient for the holders to pay their income taxes on noncapital transaction income allocated to these units next distributions are to be made pro_rata with respect to all units in an amount sufficient to enable the holders to pay their income taxes on any capital_transactions any additional distributions are to be made at the discretion of the managing members however if discretionary distributions are made the distributions must first be made on a pro_rata basis to holders of regular member units and managing member units until the holders have received aggregate distributions equal to the aggregate amount of noncapital transaction income allocated to them during the year term commencing on date thereafter all discretionary distributions are to be made with respect to all units on a pro_rata basis under art ii sec_2_1 of the members’ agreement no member may transfer any unit during life to someone other than a permissible transferee as defined in the agreement or a charitable_organization as a donation without first complying with art ii under art ii sec_2 a permissible transferee or charitable_organization will take the units subject_to the provisions of the members’ agreement the definition of the term permissible transferee contained in the members’ agreement is identical to that definition contained in agreement ii under art ii sec_2 through of the members’ agreement a member proposing to accept a bona_fide offer of purchase from a person other than a permissible transferee must notify company during the following 30-day period company may purchase those units on the same terms and conditions as the offer if company fails to exercise the purchase right the member may sell the shares to the purchaser but the units will remain subject_to the provisions of the members’ agreement plr-101726-03 under art iii sec_3_1 of the members’ agreement on the death of an individual the individual’s estate or the trust as the case may be may sell to company a specified amount of units at fair_market_value as finally determined for federal estate_tax purposes under art iv company has the continuing option to purchase any units held by any person other than a permissible transferee under art ix b of agreement iii on liquidation of company the net assets of company are to be distributed to the members in accordance with each member’s percentage interest in company requested rulings you have asked us to rule that for purposes of sec_2703 the proposed merger of limited_partnership with and into company with the member units being subject_to the members’ agreement will not constitute a substantial modification of a right or restriction with respect to agreement i and agreement ii law and rationale sec_2703 provides that for purposes of the estate gift and generation- skipping transfer_taxes the value of any property shall be determined without regard to - any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use the property under e a ii of public law sec_2703 shall apply to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions in existence prior to date that are substantially_modified after that date see also sec_25_2703-2 sec_25_2703-1 provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification sec_25_2703-1 provides that a substantial modification does not include - plr-101726-03 i a modification required by the terms of a right or restriction ii a discretionary modification of an agreement conferring a right or restriction if the modification does not change the right or restriction iii a modification of a capitalization rate used with respect to a right or restriction if the rate is modified in a manner that bears a fixed relationship to a specified market interest rate and iv a modification that results in an option_price that more closely approximates fair_market_value in this case agreement i including the addendum and agreement ii were executed before date agreement ii was thereafter amended in a manner that did not constitute a substantial modification of a right or restriction in the proposed transaction company is structured to replicate limited_partnership in the merger each holder of general_partner units will receive that number of managing member units of company equal to twenty-five percent of his or her general_partner units in addition he or she will receive that number of regular member units of company equal to seventy-five percent of his or her general_partner units thus the number of voting units will be reduced proportionately and the relative voting rights of the unit holders will remain the same likewise the provisions for income allocations and cash distributions with respect to general_partner limited_partner managing member and regular member units are identical thus an exchange of seventy-five percent of a holder’s general_partner units for an equal number of regular member units will not affect the economic rights of the holders of general_partner units every provision with respect to allocation of income now applicable with respect to the general limited and special limited_partnership units in limited_partnership will be applicable with respect to the managing regular and special member units further provisions identical to those governing limited_partnership distributions with respect to general limited and special limited_partnership units will apply to company distributions with respect to managing regular and special member units finally every right and restriction regarding the transfer sale or testamentary_disposition of general limited and special limited_partnership units will also apply to managing regular and special member units in company no additional rights will be conferred or restrictions imposed on the member units that are not already provided for with respect to the limited_partnership units consequently based on the information submitted and representations made the proposed transaction will not constitute a substantial modification of a right or restriction contained in agreement i including the addendum or agreement ii for plr-101726-03 purposes of sec_2703 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
